IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Susan (Nawn) Green,                       :
                                          : No. 383 C.D. 2016
                          Petitioner      : Submitted: August 19, 2016
                                          :
                   v.                     :
                                          :
Workers' Compensation                     :
Appeal Board (US Airways),                :
                                          :
                          Respondent      :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION
BY JUDGE WOJCIK                                      FILED: February 24, 2017


             Susan (Nawn) Green (Claimant) petitions for review of the February
9, 2016 order of the Workers’ Compensation Appeal Board (Board) that affirmed
the remand decision of Workers’ Compensation Judge Pamela A. Santoro denying
Claimant’s reinstatement and penalty petitions. We affirm.
             Claimant was injured in the course of her employment as a flight
attendant with US Airways (Employer) on August 11, 1993. Employer filed a
notice of compensation payable recognizing the work injury as a right meniscus
tear. By decision and order of August 28, 2000, WCJ Rosalia Parker amended the
description of the work injury to include a left medial meniscus tear.
             Employer     subsequently    filed   petitions   to   terminate/suspend
compensation, and Claimant filed a review petition. The petitions were assigned to
WCJ Parker, who observed Claimant’s live testimony, reviewed surveillance
evidence showing Claimant performing various activities, and considered medical
evidence from both parties.          WCJ Parker noted Claimant’s stipulation to job
availability without wage loss, pursuant to a contractual agreement between
Employer and its flight attendants; rejected Claimant’s testimony that she was
unable to work her pre-injury job; and accepted the testimony of Employer’s
medical witness as more credible than that of Claimant’s medical witness, William
G. Carson, M.D., to find that Claimant could perform her pre-injury job without
restrictions.
                Accordingly, by order dated July 11, 2005, WCJ Parker denied
Claimant’s review petition and granted Employer’s suspension petition effective
August 12, 2003.1 On appeal, the Board affirmed the suspension of benefits, but
modified WCJ Parker’s decision, in part, to add a left lateral femoral condyle
lesion to the description of the work injury.2
                On January 7, 2008, Claimant filed a petition to reinstate benefits,
asserting that her 1993 left knee injury had worsened as of December 1, 2007, and
she could no longer perform her pre-injury job.3 Claimant also filed penalty


       1
          A suspension of benefits is appropriate where the work injury no longer affects the
claimant’s earning power. See, Landmark Constructors, Inc. v. Workers’ Compensation Appeal
Board (Costello), 747 A.2d 850, 852-55 (Pa. 2000). In workers’ compensation law, the term
“disability” means loss of earning power, not a physical disability caused by a work injury. If a
claimant’s work injury results in a loss of earning power, she is entitled to benefits; if not,
benefits are properly suspended. Furnari v. Workers’ Compensation Appeal Board (Temple
Inland), 90 A.3d 53, 59 (Pa. Cmwlth. 2014).

       2
         WCJ Parker’s July 2005 decision and the Board’s decision of October 2006 were
admitted as joint exhibits in these proceedings.

       3
          A claimant seeking a reinstatement of suspended benefits bears the burden of proving
that through no fault of her own her earning power is once again adversely affected by the work
(Footnote continued on next page…)
                                               2
petitions on January 7, 2008, and September 4, 2008, alleging that Employer
violated the Workers’ Compensation Act (Act)4 by refusing to pay for reasonable
and necessary medical treatment.
               Claimant, who relocated to Tampa, Florida, testified before WCJ
Santoro at a June 2008 hearing. In pertinent part, she stated that she was working
as a flight attendant in August 1993 when the plane hit turbulence and she slipped
and fell hard on both knees. She has had one surgery on her right knee and two on
her left knee.      Claimant testified that the pain in her left knee progressively
worsened over time; in 2006, she was using crutches and her pain was at twelve on
a scale of one to ten. She continues to treat with Dr. Carson and said that she takes
only Tylenol or ibuprofen because anti-inflammatory medications affected her
heart. Claimant stated that Dr. Carson recommended surgery, but she has not
scheduled it. She noted that the insurance company refused to pay for injections
Dr. Carson recommended, and his office has refused further treatment due to non-
payment of bills. Claimant testified that she is unable to return to work because
her knee pain prevents her from performing essential tasks such as kneeling,
bending, squatting, pushing a cart, and walking uphill and downhill. WCJ’s op.,
July 28, 2009, Finding of Fact No. 9.
               Claimant also offered the deposition testimony of Dr. Carson, a board-
certified orthopedic surgeon who practices in Tampa and has treated Claimant


(continued…)

injury and the disability that gave rise to the original claim continues. Latta v. Workers’
Compensation Appeal Board (Latrobe Die Casting Co.), 642 A.2d 1083, 1084 (Pa. 1994).

      4
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4, 2501-2708.



                                               3
since 1993. Dr. Carson stated that Claimant reported a worsening of her pain in
August 2006, and that by January 2007, she had constant pain and prolonged
swelling. An x-ray indicated progression of degenerative changes to Claimant’s
knee, which Dr. Carson opined were directly related to her work injury. 5 An April
2008 MRI showed further tearing of the left knee, which Dr. Carson also attributed
to the work injury. Based on his most recent examination in June 2008, Dr. Carson
believed that Claimant suffered an extensive degenerative tear of the posterior horn
of the left medial meniscus and damage to the articular cartilage at the lateral
femoral condyle, which were caused by and represent a worsening of her work
injury. He further opined that Claimant could not return to her pre-injury position
and that doing so could cause further damage to her knee. WCJ’s op., July 28,
2009, Finding of Fact No. 10. However, he testified that Claimant could perform
computer work or other office work that was sedentary and did not involve
prolonged standing. Reproduced Record (R.R.) at 41a, 56a-57a.
              Employer presented the deposition testimony of David Newlin, a team
leader for Inservco Insurance Services (Inservco),6 who assumed responsibility for
Claimant’s file in 2006 and explained why he approved and/or denied payment of
certain bills for Dr. Carson’s services. WCJ’s op., July 28, 2009, Finding of Fact
No. 11.


       5
         Dr. Carson explained that articular cartilage damage will not improve but instead will
progressively worsen over time. R.R. at 19a-28a; 37a-41a.

       6
          Inservco serves as a third party administrator for the Workers’ Compensation Security
Fund, established under the Workers’ Compensation Security Fund Act, Act of July 1, 1937, P.L.
2532, as amended, 77 P.S. §§1051-1066, which covers claims for benefits against insolvent
insurers.



                                              4
              By decision and order dated July 28, 2009, WCJ Santoro denied
Claimant’s reinstatement and penalty petitions.7           She found the testimony of
Newlin credible and addressed the testimony of Claimant and Dr. Carson as
follows:

              12. Claimant’s testimony is found to be neither credible
              nor persuasive as to her increasing pain and recurrence of
              her injuries, and the resulting disability. This is based in
              part on this Judge’s observance of Claimant’s demeanor
              at [the] hearing. It is noted that Dr. Carson agreed that
              her injuries were largely degenerative in nature. It is
              further noted that Claimant only sees Dr. Carson twice
              each year, although she describes her pain as twelve on a
              scale of one to ten. Therefore, Claimant’s testimony is
              rejected in whole.

              13. The testimony of Claimant’s medical witness, Dr.
              William Carson, Jr., is found to be credible but
              unpersuasive as to Claimant’s continuing disability, the
              recurrence of her work injuries, the causal relationship
              between her injuries and her work with [Employer], and
              the reasonableness and necessity of her medical
              treatment. It is noted that Dr. Carson characterized
              Claimant’s injuries as degenerative in nature. It is further
              noted that although [Employer] did not present medical
              testimony to refute Dr. Carson’s testimony, Claimant
              failed to present clear and convincing evidence to support
              her petitions.
WCJ’s op., July 28, 2009, Findings of Fact Nos. 12-13 (emphasis added).
              Claimant appealed to the Board. The Board first observed that the
WCJ found Claimant’s testimony not credible and found Dr. Carson’s opinions
unpersuasive. The Board next noted that a WCJ’s credibility determinations are
not subject to appellate review, Greenwich Collieries v. Workers’ Compensation

       7
         Because Claimant’s appeals to the Board and this Court have focused on the denial of
her review petition, we do not separately address any issues related to penalties.


                                             5
Appeal Board (Buck), 664 A.2d 703, 706 (Pa. Cmwlth 1995).                        The Board
concluded that Claimant failed to present credible evidence in support of her
petitions and affirmed the WCJ’s decision.
              Whereas the Board understood that the WCJ rejected Dr. Carson’s
testimony, on Claimant’s initial appeal, this Court stated that “[c]learly, the WCJ
found Dr. Carson to be credible.” Green v. Workers’ Compensation Appeal Board
(Green I), 28 A.3d 936, 942 (Pa. Cmwlth. 2011). We also concluded that the WCJ
erred in finding Dr. Carson’s testimony to be credible but unpersuasive. “Notably,
the WCJ found Dr. Carson to be credible. In contrast, Employer did not present
any expert testimony regarding the history and present state of Claimant’s work
injury. That notwithstanding, the WCJ found Dr. Carson to be ‘unpersuasive.’”
Id. at 939.
              We stated that the WCJ provided no basis for that finding, other than a
reference to Dr. Carson’s characterization of Claimant’s injuries as degenerative in
nature.8 In the absence of another explanation, we determined that the WCJ had
erroneously presupposed that the use of the term “degenerative” precluded a
finding of a causal connection to a prior work injury. Id. at 940-41.
              Relying on Sewell v. Workers’ Compensation Appeal Board (City of
Philadelphia), 772 A.2d 93 (Pa. Cmwlth. 2001) (reversing a Board decision
because the testimony credited by the WCJ, that the work injury set the claimant’s
degenerative arthritis in motion, supported only an award of benefits), we
concluded that the WCJ in this case likewise found Dr. Carson to be credible, but

       8
         Although the court noted in Green I that the WCJ found Newlin’s testimony to be
“credible and persuasive,” 28 A.3d at 939, it did not address the WCJ’s rejection of Claimant’s
testimony as not credible. WCJ’s op., July 28, 2009, Finding of Fact No. 12.



                                              6
misread his testimony and misapplied the law to his credited medical opinion. We
stated that “as in Sewell, ‘no reasonable mind could rely upon this testimony to
conclude that [Claimant’s degenerative changes were not attributable to [her] work
injury,’” Green I, 28 A.3d at 942 (quoting Sewell, 772 A.2d at 97). Thus, we held
that the Board erred in affirming the WCJ’s denial of Claimant’s reinstatement
petition, vacated the Board’s decision, and remanded the matter for a new decision
by a WCJ “in accordance with” our opinion. 28 A.3d at 943.
                In her April 25, 2014 decision on remand, WCJ Santoro issued new
findings of fact that summarized the procedural history of the case and the
witnesses’ testimony concerning the reinstatement and penalty petitions. The WCJ
again rejected Claimant’s testimony as not credible, citing her demeanor, her
magnified complaints of pain, and her inconsistent testimony.9                        The WCJ

      9
          Finding of Fact No. 9b states:

                Based upon the record as a whole, this adjudicator finds that
                Claimant’s testimony was not credible or persuasive in whole and
                especially with regard to her inability to return to work. Having
                had the opportunity to witness Claimant’s demeanor during
                testimony as well as her physical movements within the hearing
                room, this adjudicator finds that she did not present herself as
                being a credible witness. In finding the Claimant’s testimony to
                generally not be credible, this adjudicator notes that Claimant
                magnified her pain complaints by indicating that her pain was a 10
                on a scale where 10 would be pain that causes one to cry
                uncontrollably. Furthermore, Claimant informed Dr. Carson that
                her pain complaints were a 12 on a scale of 1 to 10, which
                reflected exaggeration of her complaints. Furthermore, this Judge
                notes that Claimant asserted that her condition was bone on bone
                in the knee at the time of hearing, which was different than her
                testimony in 2005; however, in Finding of Fact 5(d) in the July 11,
                2005 Decision of WCJ Parker, it was reported that Claimant
                testified in 2005 that she had bone rubbing on bone. Furthermore,
                this Judge notes that Claimant reports that she was required to
(Footnote continued on next page…)
                                                7
acknowledged her prior misunderstanding of Dr. Carson’s testimony but stated that
the misunderstanding ultimately led to her finding that his testimony was
credible.10 On remand, the WCJ credited Dr. Carson’s testimony that Claimant

(continued…)

                produce a report from her treating physician appears [sic]
                inconsistent with Claimant’s stipulation in the July 11, 2005
                Decision of WCJ Parker where Claimant agreed that her pre-injury
                job was open and available due to a contract between the Employer
                and the flight attendants. Finally, this Judge agrees with WCJ
                Parker’s assessment that Claimant settled into a lifestyle with a
                presumption of disability.

      10
           Finding of Fact No 9a (emphasis added) states:

                Based upon the remand, this adjudicator was instructed to make
                findings based upon the Commonwealth Court’s Decision which
                found a capricious disregard for the evidence and a
                misunderstanding of Dr. Carson’s testimony. When reviewing the
                evidence as a whole, this adjudicator agrees that that [sic]
                misunderstanding as to the opinions of Dr. Carson’s testimony, but
                this ultimately led to the finding of Dr. Carson to be credible. This
                adjudicator specifically rejected Claimant’s testimony of having
                suffered a compensable disability as a result of the work injury,
                which is in direct conflict with Dr. Carson’s testimony that
                Claimant was disabled due to the work injury. Consequently, this
                adjudicator resolves this conflict in credibility by once again
                finding that Claimant’s testimony of being incapable of performing
                her pre-injury job was not believed due to Claimant’s demeanor
                during testimony and her exaggeration of pain complaints.
                Likewise, the credibility determination of Dr. Carson concerning
                Claimant’s disability or alleged inability to work at her pre-injury
                position is also rejected as not being credible due in large part to
                Dr. Carson’s opinions being in part based upon Claimant’s
                subjective pain complaints due to the rejection of the credibility of
                Dr. Carson’s testimony that Claimant’s pre-injury position would
                bother and wear out her knee further. As Claimant did not
                demonstrate that a worsening of her condition caused her to be
                disabled, Claimant’s Reinstatement Petition is hereby denied.


                                                 8
suffered a worsening of her condition, but she rejected his testimony that the
worsening of her condition caused her to be disabled from her pre-injury position,
explaining that Dr. Carson’s opinions were based in part on Claimant’s incredible
subjective complaints.11            Accordingly, the WCJ again denied Claimant’s
reinstatement and penalty petitions, and the Board affirmed the WCJ’s decision.
                 On appeal to this Court,12 Claimant argues that: 1) the WCJ’s decision
is not a reasoned decision, as required by Section 422(a) of the Act, 77 P.S. §834;
2) the WCJ capriciously disregarded unrebutted testimony; 3) the WCJ exceeded
the scope of the remand order; and the WCJ improperly applied a heightened
burden of proof in deciding the reinstatement petition.13


       11
            Finding of Fact No. 9c states:

                 Based upon the record as a whole, this adjudicator finds Dr.
                 Carson’s testimony that Claimant suffered a worsening of
                 condition to be credible as Claimant has some progression of the
                 left lateral condyle defect and left medial meniscus tear, which
                 were both caused by the work injury; however, this adjudicator
                 rejects Dr. Carson’s opinion that worsening of condition caused
                 Claimant to be disabled from her pre-injury position as a flight
                 attendant. The rejection of Dr. Carson’s testimony concerning
                 Claimant’s alleged disability is based in part upon Dr. Carson
                 having relied upon Claimant’s incredible subjective pain
                 complaints during his evaluation and Dr. Carson’s admission that
                 he felt for years that Claimant could not perform the flight
                 attendant position, which represents an incredible and collateral
                 attack on the prior Decision of WCJ Parker which found Claimant
                 to be capable of performing this position.

       12
          Our scope of review is limited to determining whether an error of law was committed,
whether constitutional rights were violated, or whether necessary findings of fact are supported
by substantial evidence. City of Philadelphia v. Workers’ Compensation Appeal Board (Brown),
830 A.2d 649, 653 n.2 (Pa. Cmwlth. 2003).
       13
          We have consolidated and reordered Claimant’s arguments for the sake of clarity.


                                                9
            Section 422(a) of the Act provides that

            [a]ll parties to an adjudicatory proceeding are entitled to
            a reasoned decision containing findings of fact and
            conclusions of law based upon the evidence as a whole
            which clearly and concisely states and explains the
            rationale for the decisions so that all can determine why
            and how a particular result was reached. The workers’
            compensation judge shall specify the evidence upon
            which the workers’ compensation judge relies and state
            the reasons for accepting it in conformity with this
            section. When faced with conflicting evidence, the
            workers’ compensation judge must adequately explain
            the reasons for rejecting or discrediting competent
            evidence. Uncontroverted evidence may not be rejected
            for no reason or for an irrational reason; the workers’
            compensation judge must identify that evidence and
            explain adequately the reasons for its rejection. The
            adjudication shall provide the basis for meaningful
            appellate review.
77 P.S. §834 (emphasis added). In this case, Claimant contends that the WCJ’s
decision is not reasoned because “[i]n focusing on Claimant’s demeanor and
perceived exaggeration of [the] severity of [her] pain” as a reason to disregard her
testimony and that of Dr. Carson, “the WCJ failed to consider or address the
overwhelming and uncontroverted objective evidence” that supports their
testimony that Claimant is again disabled by her work injury. (Claimant’s brief at
17.) In making these arguments, Claimant misconstrues the reasoned decision
requirement of the Act. In PEC Contracting Engineers v. Workers’ Compensation
Appeal Board (Hutchinson), 717 A.2d 1086 (Pa. Cmwlth. 1998), we observed:

            The requirement that the WCJ adequately explain his
            reasons for accepting or rejecting evidence protects the
            parties to a decision by ensuring that a legally erroneous
            basis for a finding will not lie undiscovered. For
            instance, if a WCJ rejects evidence based on an
            erroneous conclusion that testimony is equivocal, or that

                                        10
              the evidence is hearsay or for some other reason
              incompetent, such legal error will be evident and can be
              corrected on appeal.

              However, the WCJ’s prerogative to determine the
              credibility of witnesses and the weight to be accorded
              evidence has not been diminished by the amendments to
              Section 422(a). Such determinations are binding on
              appeal unless made arbitrarily and capriciously.
Id. at 1088-89.
              Claimant asserts that the WCJ’s decision is not reasoned because the
WCJ failed to address evidence that supports her testimony and Dr. Carson’s
opinions. However, “in providing an adequate basis for appellate review, the WCJ
is not required to address all of the evidence presented in a proceeding” in her
written adjudication. Daniels v. Workers’ Compensation Appeal Board (Tristate
Transport), 753 A.2d 293, 304 (Pa. Cmwlth. 2000), aff’d, 828 A.2d 1043 (Pa.
2003). Instead, to satisfy the “reasoned decision” requirement, a WCJ must only
make findings necessary to resolve the issues raised by the evidence and relevant
to the decision. Pryor v. Workers’ Compensation Appeal Board (Colin Service
Systems), 923 A.2d 1197, 1202 (Pa. Cmwlth. 2006); Montgomery Tank Lines v.
Workers’ Compensation Appeal Board (Humphries), 792 A.2d 6, 13 n.10 (Pa.
Cmwlth. 2002). Because the WCJ was not required to address all of the evidence
presented, Claimant’s argument in this regard necessarily fails.
              Claimant next argues that the WCJ capriciously disregarded Dr.
Carson’s testimony.14 More specifically, Claimant contends that the WCJ erred in


       14
          Capricious disregard means a deliberate disregard of competent evidence which one of
ordinary intelligence could not possibly have avoided in reaching a result. Leon E. Wintermyer,
Inc. v. Workers’ Compensation Appeal Board (Marlowe), 812 A.2d 478, 487 n.12 (Pa. 2002).
While the WCJ is free to accept, in whole or in part, the testimony of any witness, she may not
(Footnote continued on next page…)
                                              11
rejecting Dr. Carson’s medical testimony on the basis that he relied in large part on
Claimant’s subjective, exaggerated complaints.          Claimant relies on Sewell as
holding that a WCJ may not discredit a medical expert’s opinion merely because it
is based on the personal history provided by the claimant. However, Claimant
either misstates or misapprehends the holding in Sewell.               In that case we
acknowledged that a personal history provided by a claimant may provide a
sufficient foundation to support a competent expert medical opinion. Id. at 97-98.
In doing so, we explained that “[e]xpert medical testimony is not rendered
incompetent merely because it is premised upon the expert’s assumption of the
truthfulness of information, unless that information is not proven by competent
evidence or is rejected by the WCJ.” Id. (emphasis added).
             Here, the WCJ rejected Dr. Carson’s opinion because it was based in
large part on information provided by Claimant that was rejected by the WCJ.
Contrary to Claimant’s contentions, this result is consistent with our analysis in
Sewell.
             Claimant also argues that the WCJ exceeded the scope of the remand
order.    We disagree.     A WCJ must restrict her decision on remand to the
instructions within the remand order. Teter v. Workers’ Compensation Appeal
Board (Pinnacle Health System), 886 A.2d 721 (Pa. Cmwlth. 2005); Clark v.
Workers’ Compensation Appeal Board (Wonder Bread Co.), 703 A.2d 740 (Pa.
Cmwlth. 1997). Importantly, however, the WCJ “is not required to produce the
same result as the initial decision . . . .” Teter, 886 A.2d at 723.

(continued…)

capriciously disregard evidence. Reed v. Workers’ Compensation Appeal Board (Allied Signal
Inc.), 114 A.3d 464, 470 (Pa. Cmwlth. 2015).


                                           12
             In Teter, the WCJ initially found the claimant’s experts credible and
the employer’s expert not credible and granted the claimant’s claim petition. The
employer appealed, and the Board remanded to the WCJ with instructions to
summarize the testimony of the employer’s medical witness and explain the basis
for his credibility determinations regarding the expert medical testimony. On
remand, the WCJ found the employer’s expert credible, and he relied on that
testimony to terminate benefits as of a certain date. The claimant then appealed,
asserting that the WCJ could not change his credibility determination on remand,
as doing so it was beyond the scope of the remand order. The Board rejected that
assertion, and this Court affirmed the Board.
             We explained that the WCJ was required on remand to review the
medical testimony and state the basis for his determinations, but a WCJ is not
required to produce the same outcome on remand, as long as he stays within the
boundaries of the remand order. Id. On remand, the WCJ in Teter reviewed and
summarized the medical experts’ testimony; made new credibility determinations;
and provided an explanation for those credibility determinations. We held that the
WCJ did not err in reaching a different outcome because the remand order did not
require the WCJ to produce the same result as the initial decision. Id.
             Teter is dispositive here. In Green I, because the WCJ found Dr.
Carson to be credible, but not persuasive, it appeared that the WCJ rejected Dr.
Carson’s opinion based solely on a misunderstanding of the law. In accord with
Sewell, we observed that “no reasonable mind could rely upon [Dr. Carson’s]
testimony to conclude that [Claimant’s] degenerative changes were not attributable




                                         13
to [her] work injury.” 28 A.3d at 942 (emphasis added). Rather than reverse, as
we did in Sewell, we vacated and remanded the matter for a new decision.15
               Our instruction on remand was the issuance of a new decision that
was “in accordance with” our opinion. 28 A.3d at 943. On remand, the WCJ more
clearly explained her credibility determinations.                  The WCJ again rejected
Claimant’s testimony, citing, inter alia, Claimant’s demeanor. As to Dr. Carson’s
testimony, the WCJ found it credible in part, accepting his testimony that
Claimant’s condition had worsened, but rejecting as not credible his opinion that
Claimant was unable to return to her pre-injury job because that opinion was based
largely on Claimant’s subjective and discredited complaints. As reflected in the
remand decision, the WCJ did not “rely on Dr. Carson’s testimony” in its entirety
to conclude that Claimant was not disabled due to her work injury. Moreover, the
WCJ’s remand decision provides the same outcome. We discern no error. Teter.



       15
           We recognize that it is not uncommon for a WCJ to use phrases such as “credible and
persuasive” or “credible but not persuasive.” See, e.g., City of Philadelphia v. Workers’
Compensation Appeal Board (Rilling), 827 A.2d 1258, 1260 (Pa. Cmwlth. 2003) (“WCJ
Newman found that the testimony of Drs. Pietra and Rodman was credible and persuasive, but
that of Dr. Gelfand was not.”); Haddon Craftsmen, Inc. v. Workers’ Compensation Appeal Board
(Krouchick), 809 A.2d 434, 437 (Pa. Cmwlth. 2002) (“The WCJ accepted as credible and
persuasive the testimony of all of Claimant’s witnesses [and] accepted Employer’s witnesses as
credible, but not persuasive.”); and Kashuba v. Workers’ Compensation Appeal Board (Hickox
Construction), 713 A.2d 169, 170 (Pa. Cmwlth. 1998) (emphasis added) (“The WCJ accepted
Claimant’s testimony as credible and persuasive concerning his agreement with Employer . . . .
The WCJ accepted the testimony of both certified public accountants as credible, but not
persuasive, concerning the actual market value of Claimant’s services.”). In most instances, the
use of these terms as reflecting a WCJ’s assessment that the witness is testifying truthfully
(stating the truth as he or she believes it) but not, necessarily, convincingly. In Green I, however,
the WCJ’s additional references to the degenerative nature of Claimant’s condition raised the
possibility that the WCJ erred or misunderstood the law, necessitating remand.



                                                14
             Finally, we reject Claimant’s assertion that the WCJ applied an
improperly heightened burden of proof in deciding the reinstatement petition. As
Claimant acknowledges, her burden was to prove that through no fault of her own,
her earning power is once again adversely affected by her injury and the disability
that gave rise to her original claim continues. Latta. Here, the WCJ denied
reinstatement because Claimant failed to establish that any disability resulting from
the work injury had recurred.
             Accordingly, we affirm.




                                       MICHAEL H. WOJCIK, Judge




                                         15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Susan (Nawn) Green,                     :
                                        : No. 383 C.D. 2016
                        Petitioner      :
                                        :
                  v.                    :
                                        :
Workers' Compensation                   :
Appeal Board (US Airways),              :
                                        :
                        Respondent      :


                                     ORDER


            AND NOW, this 24th day of February, 2017, the order of the
Workers’ Compensation Appeal Board, dated February 9, 2016, is affirmed.




                                      __________________________________
                                      MICHAEL H. WOJCIK, Judge